Title: To Benjamin Franklin from Jonathan Williams, Jr., 5 June 1780
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond Sir.
Nantes June 5. 1780—
I wrote you the 20th of May to which I refer, as I have no answer I have not taken any decisive Step relative to a Ship to carry out the Goods. Mr Ross is since arrived here & I have consulted with him, I shew him the Letter I wrote you the 20 Inst & find his Opinions and mine exactly agree. It is certain no man will freight at this Time without being paid a very high Price, & his Ship insured into the Bargain. Congress must therefore run all the risque and pay in Freight a large Sum of money, which Sum of money would go a great way towards purchasing & fitting a Ship & the risque would be no more. In the one case the freight paid is a dead Expence, in the other the Ship is always worth her Cost & the whole Freight is gained. The large Ship I mentioned to you in my last is yet unsold & may be bought if you can command Funds at 3, 6 & 9 months this vessell armed as I have already mentioned would answer our Purpose, or if you do not choose a new Ship I could buy 2 or 3 Smaller Ones which would be much cheaper but they would not answer the purposes of Congress when on the other side of the Water.—
Mr Ross has concluded to take a Trip to Paris to consult with you in Person on this Business and I shall do nothing ’till I hear the Result of your Conference.
I am ever with the greatest Respect Yours most dutifully and affectionately
Jona Williams J
 
Notation: J Williams June 5. 1780
